U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2013 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto. Commission File Number: 000-26357 LOOKSMART, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3904355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 555 California Street, Suite 324 San Francisco, California 94105 (415) 348-7000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) NASDAQ Stock Market LLC Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.001 per share Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large-accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 10, 2013 there were 17,305,828 shares of the registrant’s common stock outstanding, par value $0.001 per share. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 UNAUDITED CONSOLIDATED BALANCE SHEETS 3 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS 4 UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS 5 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4. MINE SAFETY DISCLOSURES 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 30 SIGNATURE 31 EXHIBIT INDEX 32 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS LOOKSMART, LTD. CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Total cash, cash equivalents and short-term investments Trade accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Deferred revenue and customer deposits Current portion of capital lease obligations - Total current liabilities Long-term portion of deferred rent Total liabilities Commitment and contingencies - - Stockholders' equity: Convertible preferred stock, $0.001 par value; Authorized: 5,000 shares; Issued and Outstanding: none at March 31, 2013 and December 31, 2012 - - Common stock, $0.001 par value; Authorized: 80,000 shares; Issued and Outstanding:17,308 shares and 17,305 shares at March 31, 2013 and December 31, 2012, respectively 17 17 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock at cost:56 shares at March 31, 2013 and December 31, 2012 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. 3 Table of Contents LOOKSMART, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Product development and technical operations General and administrative Restructuring charge 15 - Total operating expenses Loss from operations ) ) Non-operating income (expense), net Interest income 8 20 Interest expense (9 ) ) Other income (expense), net 7 (1 ) Loss from operations before income taxes ) ) Income tax expense - - Net loss $ ) $ ) Net loss per share - Basic and Diluted $ ) $ ) Weighted average shares outstanding used in computing basic and diluted net loss per share The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. 4 Table of Contents LOOKSMART, LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME LOSS (In thousands) (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments (8 ) ) Unrealized gain (loss) on investments (1 ) 29 Change in accumulated other comprehensive loss (9 ) 19 Comprehensive loss $ ) $ ) The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. 5 Table of Contents LOOKSMART, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization 60 Provision for doubtful accounts ) Share-based compensation 19 67 Other non-cash charges 9 34 Deferred rent ) (5 ) Deferred lease incentive 19 - Restructuring charge 15 - Changes in operating assets and liabilities: Trade accounts receivable ) Prepaid expenses and other current assets ) 85 Trade accounts payable ) ) Accrued liabilities ) 83 Deferred revenue and customer deposits ) (6 ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of investments ) ) Proceeds from sale of investments Payments for property, equipment, and capitalized software - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of capital lease obligations ) ) Proceeds from issuance of common stock 1 8 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents (8
